Bicknell, C. C.
In this case it is conceded in the brief of the appellees ■that the same questions are involved as in the case of Scott v. Town of Knightstown, ante, p. 108, and that the judgment ought to be reversed. See Also Vogel v. Vogler, 78 Ind. 353; Stockman v. Robbins, 80 Ind. 195; State, ex rel. Ferguson, v. Howard, 80 Ind. 466.
Per Curiam. — It is therefore ordered that the judgment of the court below be and it is hereby in all things reversed, at the costs of the appellees, ¡and this cause is remanded with instructions to the court below to sustain •¡the demurrer to the answer.